      Case: 3:17-cv-00264-wmc Document #: 237 Filed: 10/11/18 Page 1 of 2




                          DELIBERATIONS INSTRUCTIONS

   1. Introduction

       Ladies and Gentlemen of the Jury:

       Now that you have heard the evidence, the law and the arguments, I will give you

the instructions that will govern your deliberations in the jury room. The decision you

reach in the jury room must be unanimous. In other words, you must all agree on the

answer to each question. Your deliberations will be secret. You will never have to explain

your verdict to anyone.

       If you have formed any idea that I have an opinion about how the case should be

decided, disregard that idea. It is your job, not mine, to decide the facts of this case.


   2. Selection of Presiding Juror; Communication with the Judge; Verdict

       When you go to the jury room to begin considering the evidence in this case you

should first select one of the members of the jury to act as your presiding juror. This person

will help to guide your discussions in the jury room.

       You are free to deliberate in any way you decide or select whomever you like as a

presiding juror. When thinking about who should be presiding juror, you may want to

consider the role that the presiding juror usually plays. He or she serves as the chairperson

during the deliberations and has the responsibility of ensuring that all jurors who desire to

speak have a chance to do so before any vote. The presiding juror should guide the

discussion and encourage all jurors to participate. I encourage you at all times to keep an

open mind if you ever disagree or come to conclusions that are different from those of your

fellow jurors. Listening carefully and thinking about the other juror’s point of view may
      Case: 3:17-cv-00264-wmc Document #: 237 Filed: 10/11/18 Page 2 of 2




help you understand that juror’s position better or give you a better way to explain why

you think your position is correct.

       Once you are in the jury room, if you need to communicate with me, the presiding

juror will send a written message to me. However, do not tell me how you stand as to your

verdict, numerically or otherwise on the questions submitted.

       As I have mentioned before, the decision you reach must be unanimous; you must

all agree. When you have reached a decision, the presiding juror will sign the verdict form,

put a date on it, and all of you will return with the verdict into the courtroom.


   3. Suggestions for Conducting Deliberations

       In order to help you determine the facts, you may want to consider discussing one

question at a time, and use my instructions to the jury as a guide. I also suggest that any

public votes on a verdict be delayed until everyone has a chance to say what they think

without worrying what others on the panel might think of their opinion. If helpful, I also

suggest that you assign tasks to more than one person to help break up the workload during

your deliberations.




                                             2
